DETAILED ACTION
This is the first office action on the merits in this application. The claims as amended November 19, 2020, are under consideration. By that amendment, claims 1-17 were canceled, and claims 18-37 were newly presented. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 35 is objected to for being a substantial duplicate of claim 27. Two identical claims cannot be allowed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 22, 23, 28, and 29 refer to “said opening” at lines 4, 2, 4, and 2, respectively.  It is unclear, as written, if this refers to the inlet opening, the outlet opening, or a different opening. Clarification is required. 
Further, the metes and bounds of the relative terms “minimized” and “reduce” at line 5 of claims 22 and 28 are unclear. It is unclear which minimizations and reductions are within the scope of the claim, and which are excluded. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18, 19 and 22-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacDougall (US 2,856,976).
Regarding claim 18, MacDougall teaches a mill head capable of use in converting bone stock into bone chips. The mill head includes 
a housing 10 having: 
an inlet opening (top side of 10, into which 14 is received in fig. 1) into which bone stock is capable of being introduced into said housing 10; 
an outlet opening (below disc 12) spaced away from said inlet opening; and 
a cutting device 12 mounted in said housing 10 between said inlet opening and said outlet opening; and 
a plunger 14 moveably mounted in said inlet opening to be capable of pushing bone stock against said cutting device 12 (in manner discussed at col. 2, lines 55-57) to be capable of converting bone stock into bone chips and the discharge of bone chips through said outlet opening.
Regarding claim 19, the plunger 14 is slidably mounted into the top of 10 to that a bottom surface of 14 is directed toward 12. 
Regarding claim 22, the cutting device 12 has at least one cutting edge 36 located in said housing 10 between said inlet opening and said outlet opening such that said cutting device 12 is configured to strike the bone stock and chips are cut from the bone stock with said cutting edge and subsequently move through said outlet opening and are discharged, whereby contact between the chips and said cutting device is minimized to reduce the likelihood that frictional heat generated from such contact will damage the chip.
Regarding claim 23, as best understood, the teeth 24 are in the form of cutting scallops when attached to disc 12 as in fig. 3.  Each scallop defines an opening 38 and having a scallop top and bottom surfaces (surfaces of 24) which meat at a cutting edge 36 of the scallop. 
Regarding claims 24 and 25, the cutting device 12 is formed to have plural equangularly spaced apart openings 38 that are centered around and spaced outwardly from the center of said disc 12, so that a section of said cutting disc that forms said openings functions as a coupling assembly (coupling for cutting blocks 22).  The cutting device 12 includes a central opening as in fig. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDougall in view of Verdun (US 3,892,365).
Regarding claim 20, MacDougall teaches the limitations of claim 18, but fails to teach the plunger including a top surface which has a plate dimensioned to subtend an area larger than the cross-sectional area of the inlet opening. 
Verdun teaches a milling device having a housing 5 with an inlet 29, and outlet 38, a cutter 26 and a plunger 30.  See fig. 3. The plunger includes a top plate which is larger than a cross-sectional area of the inlet opening of 29.  
It would have been obvious to one with ordinary skill at the time of the invention to include an enlarged top plate, as taught in Verdun, on the proximal end of the plunger 14 of MacDougall. One would have done so in order to limit depth of insertion of the plunger into the housing, to prevent over-insertion of the plunger into the housing, and to prevent inadvertent contact between the plunger and the cutter, thereby preventing damage to both the plunger and the cutter during use of the device. 
Claims 21, 26-30, 35 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDougall.
Regarding claim 21, MacDougal has taught the limitations of claim 18 but has not taught use of a tray removably attached to the housing adjacent the outlet opening. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to have placed the MacDougal device on top of a tray device to collect structure processed by the device. One would have done so in order to prevent the processed items from coming into contact with a potentially dirty work surface such as a counter top. 
Examiner takes the position that as presently claimed, nothing is required by the claimed ‘removable attachment’ except that the two portions come into contact with one another. This is read upon by the proposed tray under the outlet of the device. 
Regarding claims 26 and 36, MacDougall teaches a system capable of use in converting bone stock into bone chips. The system includes 
a mill head comprising: 
a housing 10 having an inlet opening (top fig. 1) into which bone stock is capable of being introduced into the housing 10 and an outlet opening (bottom of housing 10) spaced away from the inlet opening; 
a cutting device 12 mounted in the housing 10 between the inlet opening and the outlet opening; and 
a plunger 14 moveably mounted in the inlet opening to be capable of pushing bone stock against the cutting device to convert bone stock into bone chips and the discharge of bone chips through the outlet opening.  
MacDougall fails to teach a base unit having a motor and a drive spindle configured to transfer torque developed by the motor to the cutting device 12. It is noted that MacDougall teaches a driveshaft 32 at the outlet end of the cutting device 12. 
MacDougall discusses rotating the cutting disc 12 as at col. 2, lines 70-72, but is silent as to how that task is accomplished. It is old and well known to drive items in a rotary fashion by attaching a shaft to a motor. It would have been obvious to one with ordinary skill in the art at the time of the invention to have attached a motor to spindle 32 to drive cutting disc 12. One would have done so in order to increase the amount of power and or speed able to be applied to cutting disc 12 as compared to rotating such by a manual means. 
Whatever coupling means exists between the motor and the shaft 32 is considered to be a locking assembly which retains the base unit to the mill head by virtue of connecting all components together into a single unit. 
Regarding claims 27 and 35, MacDougal has suggested the limitations of claim 26 but has not taught use of a tray removably attached to the housing adjacent the outlet opening. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to have placed the MacDougal device on top of a tray device to collect structure processed by the device. One would have done so in order to prevent the processed items from coming into contact with a potentially dirty work surface such as a counter top. 
Examiner takes the position that as presently claimed, nothing is required by the claimed ‘removable attachment’ except that the two portions come into contact with one another. This is read upon by the proposed tray under the outlet of the device. 
Regarding claim 28, the cutting device 12 has at least one cutting edge 36 located in said housing 10 between said inlet opening and said outlet opening such that said cutting device 12 is configured to strike the bone stock and chips are cut from the bone stock with said cutting edge and subsequently move through said outlet opening and are discharged, whereby contact between the chips and said cutting device is minimized to reduce the likelihood that frictional heat generated from such contact will damage the chip.
Regarding claim 29, as best understood, the teeth 24 are in the form of cutting scallops when attached to disc 12 as in fig. 3.  Each scallop defines an opening 38 and having a scallop top and bottom surfaces (surfaces of 24) which meat at a cutting edge 36 of the scallop. 
Regarding claims 30, the cutting device 12 is formed to have plural equangularly spaced apart openings 38 that are centered around and spaced outwardly from the center of said disc 12, so that a section of said cutting disc that forms said openings functions as a coupling assembly (coupling for cutting blocks 22).  The cutting device 12 includes a central opening as in fig. 2.
Allowable Subject Matter
Claims 31-34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799